DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Hocker, Registration Number 59,590 on 5/21/2021.

Listing of the Claims: 
1.	(Currently Amended) A system comprising
one or more memories that store first computer readable instructions representing a previous version of a monolithic application, wherein the first computer readable instructions are organized into classes that include at least one method that defines functionality of a class; and
one or more electronic processors, wherein the one or more electronic processors is configured to cause the system to:
receive second computer readable instructions representing a new version of the monolithic application; and 
for each class of the monolithic application included in the previous version of the monolithic application:
compare methods of the class in the previous version to methods of the class in the new version of the monolithic application to determine whether there is at least one difference between at least one method of the same class in the previous version and the new version; and
based on determining there is at least one identified difference between at least one method of the same class in the previous version and the new version, create a new class including new class computer readable instructions, wherein the new class computer readable instructions include at least one method from the first computer 
compile an executable file that combines the new version of the monolithic application and the new class by transforming the second computer readable instructions into first computer executable instructions that represent the new version of the monolithic application, transforming the new class computer readable instructions into second computer executable instructions that represent the new class, and combining the first computer executable instructions and the second computer executable instructions to produce the executable file; 
identify a version of the monolithic application to execute; 
when the identified version is the new version, execute the first computer executable instructions in the executable file; and 
when the identified version is the previous version, execute a subset of the first computer executable instructions, and the second computer executable instructions, wherein the subset of the first computer executable instructions correspond to at least a portion of the new version of the monolithic application that is the same as in the previous version.

9.  	(Currently Amended) A method comprising: 
receiving second computer readable instructions representing a new version of a 
for each class of the monolithic application included in a previous version of the monolithic application:
comparing methods of the class in the previous version to methods of the class in the new version of the monolithic application to determine whether there is at least one difference between at least one method of the same class in the previous version and the new version; and
based on determining there is at least one identified difference between at least one method of the same class in the previous version and the new version, creating, with an electronic processor, a new class including new class computer readable instructions, wherein the new class computer readable instructions include at least one 
compiling an executable file that combines the new version of the monolithic application and the new class by transforming the second computer readable instructions into first computer executable instructions that represent the new version of the monolithic application, transforming the new class computer readable instructions into second computer executable instructions that represent the new class, and combining the first computer executable instructions and the second computer executable instructions to produce the executable file; 
identifying a version of the monolithic application to execute; 
when the identified version is the new version, executing the first computer executable instructions in the executable file; and 
when the identified version is the previous version, executing a subset of the first computer executable instructions, and the second computer executable instructions, wherein the subset of the first computer executable instructions correspond to at least a portion of the new version of the monolithic application that is the same as in the previous version. 


17. 	(Currently Amended) A non-transitory, computer-readable medium storing instructions that, when executed by an electronic processor, perform a set of functions, the set of functions comprising:
receiving second computer readable instructions representing a new version of a monolithic application; and 
for each class of the monolithic application included in a previous version of the monolithic application:
comparing methods of the class in the previous version to methods of the class in the new version of the monolithic application to determine whether there is at least one difference between at least one method of the same class in the previous version and the new version; and
based on determining there is at least one identified difference between at least one method of the same class in the previous version and the new version, creating a new class including new class computer readable instructions, wherein the new class computer readable instructions include at least one method from first computer readable instructions that is different from the method with a same name in the same class of the new version of the monolithic application, wherein the first computer readable instructions represent the previous version of the monolithic application, and the first computer readable instructions are organized into classes that include at least one method that defines functionality of a class; 
compiling an executable file that combines the new version of the monolithic application and the new class by transforming the second computer readable instructions into first computer executable instructions that represent the new version of the monolithic application, transforming the new class computer readable instructions into second computer executable instructions that represent the new class, and combining the first computer executable instructions and the second computer executable instructions to produce the executable file; 
identifying a version of the monolithic application to execute; 
when the identified version is the new version, executing the first computer executable instructions in the executable file; and 
when the identified version is the previous version, executing a subset of the first computer executable instructions, and the second computer executable instructions, wherein the subset of the first computer executable instructions correspond to at least a portion of the new version of the monolithic application that is the same as in the previous version.

--End—

Allowable Subject Matter
Claims 1-3, 6-10, 13-17, and 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this case, is the inclusion of the limitations based on which is not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. Sough/SPE, AU 2192